652 S.E.2d 264 (2007)
Ozie L. HALL
v.
Steven I. COHEN (d/b/a: Homestead Mobile Home Park).
No. 486P07.
Supreme Court of North Carolina.
October 11, 2007.
Ozie L. Hall, Pro Se, for Hall.
Larry C. Economos, Greenville, for Cohen.

ORDER
Upon consideration of the petition filed on the 3rd day of October 2007 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of October 2007."
HUDSON, J., recused.